                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 DAYMON J. FRAZIER,

        Plaintiff,                                                     ORDER
 v.
                                                             Case No. 17-cv-572-wmc
 DANE COUNTY JAIL,

        Defendant.


       Pro se plaintiff Daymon Frazier is proceeding on an Eighth Amendment claim

against defendant related to alleged contaminants in the water at the Dane County Jail.

On October 12, 2018, the court gave plaintiff until October 26, 2018, to file a response to

defendant’s motion to dismiss and motion to compel, and warned plaintiff that his case

would be dismissed for failure to prosecute if he did not respond. (Dkt. #30.) That

deadline has passed and the court has received nothing from plaintiff. Accordingly, the

court is now dismissing this case with prejudice for plaintiff’s failure to prosecute. See James

v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005).


                                           ORDER

       IT IS ORDERED that plaintiff Daymon Frazier’s claim is DISMISSED WITH

PREJUDICE for failure to prosecute. The clerk of court is directed to enter judgment in

defendant’s favor and close this case.

       Entered this 16th day of January, 2019.

                                            BY THE COURT:
                                            /s/
                                            _____________________________________
                                            WILLIAM M. CONLEY
                                            District Judge
